Citation Nr: 0732855	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder (neck disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection.

In his June 2002 application for compensation and pension, 
the veteran mentions headaches and urinary tract infections.  
He also applied for non-service connected pension but the 
claim was never adjudicated.  These issues are REFERRED to 
the RO for appropriate action.


FINDING OF FACT

A disorder of the neck, including degenerative arthritis, was 
not shown in service or within a year after active service 
and is not shown to be related to service or an event of 
service origin.


CONCLUSION OF LAW

A neck disorder, including degenerative arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his neck at the same 
time that he injured his shoulder in service.  He was 
watching a football game when the ball was thrown to him and 
the players all jumped on top of him, causing injury to his 
shoulder.  Service connection has been established for a 
right shoulder disability.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In July 2002, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit.  He was also informed as to the type of 
evidence which would support his claim.  An April 2004 letter 
advised him to submit any evidence that pertains to his 
claim.  The veteran clearly understood he could submit 
evidence on his own behalf, as he submitted private medical 
evidence.  These letters advised the veteran of each notice 
element required by 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a).

The July 2002 and April 2004 letters did not provide the 
veteran with notice regarding the effective date and 
disability evaluations available, should service connection 
be established for any claimed disability.  As the veteran's 
claim for service connection is denied herein, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Complete notice was provided prior to the final adjudication 
of the claim in the January 2006 supplemental statement of 
the case, which contained the complete text of the VCAA and 
explained that there was no evidence that the neck disorder 
began in service or was related to service.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice provided met both 
the law and the spirit of VCAA.  The timing of these notices 
did not affect the essential fairness of the adjudication or 
prejudice the veteran, since the veteran demonstrated actual 
knowledge by submitting medical evidence.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir.2007), see 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007)

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are associated with the claims file.  
Although the complete records of Dr. Worsham are not 
associated with the claims file, the Board finds that 
obtaining these records is not necessary, as a letter from 
Dr. Worsham, dated March 2001, describes the conditions for 
which the veteran was treated and gives the dates of 
treatment.  A VA examination was conducted.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Although the veteran contends that he injured his neck 
during the same incident that caused his shoulder injury, 
service medical records are devoid of any complaints of, or 
treatment for a neck disorder.  They do contain notations of 
the veteran's shoulder injury in October 1978 and the 
veteran's separation examination notes a past history of 
separation of the right shoulder.  Although the veteran had 
the opportunity to complain about an additional injury to 
his neck when he sought treatment for the shoulder or during 
his examination at separation, he did not do so.  The Board 
finds that this lack of complaints suggests that any neck 
pain the veteran may have had in service was no more than 
acute and transitory.  See Buchanon v. Nicholson, 451 F.3d 
1331 (2006) (the Board may weigh the lack of contemporaneous 
medical records against a veteran's lay evidence, but that 
the lack of such records does not render lay evidence not 
credible).

Additionally, the Board notes that the first time the 
veteran sought treatment for a neck disorder was in April 
1993, when he went to see Dr. Worsham for problems with his 
neck, shoulder, and low back.  As the veteran did not seek 
treatment for his neck until at least 1993, thirteen years 
after discharge and twenty-five years after the alleged 
injury occurred, the Board concludes that any shoulder pain 
the veteran may have experienced as a result of his claimed 
injury was no more than acute and transitory as no chronic 
symptoms or problems were reported or found for many years.  
The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disorder or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Thus, 
the lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first complaints or symptoms of a neck 
disorder is itself evidence which tends to show that a neck 
disorder did not have its onset in service or for many years 
thereafter.

Furthermore, while the veteran is qualified to testify as to 
symptoms such as those resulting from an injury in service, 
he does not have the medical expertise to relate those 
symptoms to a current neck disorder.  Barr v. Nicholson, No. 
04-0534 (Vet. App. June 15, 2007), and Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's assertions 
that his neck disorder is related to service are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

A November 2002 VA opinion found that it was at least as 
likely as not that the veteran's neck disorder is related to 
service.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board assigns little credibility 
to this opinion, as the examiner did not review the claims 
file and instead relied on a history provided by the veteran 
which is not supported by the service medical records.

The criteria for service connection have not been met on 
appeal.  Caluza, supra.  The evidence is not in equipoise, so 
the provisions of 38 U.S.C.A. 5107(b) regarding reasonable 
doubt are not applicable.  The claim is denied.


ORDER

The claim for service connection for a neck disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


